                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                   Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                              Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

     Plaintiff                                           Adv. Proc. No.: 19−50296−BLS

     vs.

Sunwest Trust, Inc., as custodian for
Donald Balcom IRA, and Donald Balcom

     Defendant(s)

                                           JUDGMENT BY DEFAULT

       On 2/5/21, default was entered against defendant(s) Sunwest Trust, Inc., as custodian for Donald Balcom IRA,
and Donald Balcom. The plaintiff has requested entry of judgment by default, has filed an affidavit of the amount
due, and has stated that this/these defendant(s) is/are not in the military service. Furthermore, it appears from the
record that this/these defendant(s) is/are not an infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P.
55(b)(1), as incorporated by Fed.R.Bankr.P. 7055, judgment is entered against this/these defendant(s) in favor of the
plaintiff as follows:

     Judgment is entered against defendant(s) Sunwest Trust, Inc., as custodian for Donald Balcom IRA, and
Donald Balcom in the amount of $61,188.66 plus court filing costs in the amount of $350.00.




Date: 2/5/21

                                                                              Una O'Boyle, Clerk of Court




(VAN−433b)
